                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                          Plaintiff,

vs.                                                  Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, a
Florida Trust,

                          Defendant.


Counsel for Plaintiff:                               Samuel Grier Wells, Esquire

Counsel for Defendant:                               James H. Post, Esquire
                                                     R. Christopher Dix, Esquire



 JUDGE           James R. Klindt             DATE AND TIME   10/2/2018
                 U.S. Magistrate Judge                       10:34 a.m. - 11:18 a.m.
 DEPUTY          Megan Chaddock              TAPE/REPORTER   Digital
 CLERK


                                       CLERK’S MINUTES

PROCEEDINGS:               DISCOVERY STATUS HEARING

Also present telephonically is David Hancock, who is assisting Plaintiff’s counsel with
technology issues.

Court heard from counsel regarding matters set forth in the Notice re: October 2, 2018
Discovery Status Hearing (Doc. No. 60).

Foodonics International, Inc.’s amended privilege log and any additional unprivileged
documents to be provided to the Trustees no later than October 12, 2018. A notice of
compliance must be filed with the Court by this date as well.

GrayRobinson, PA documents to be provided to the Trustees no later than October 17, 2018.
A notice of compliance must be filed with the Court by this date as well.


                                                                 [Continued to Page Two]
Foodonics International, Inc. v. Dina Klempf Srochi
Case No.: 3:17-cv-1054-J-32JRK
Page Two
__________________________________________________________________________

Foodonics International, Inc. shall respond to the Trust’s Notice of Challenge to Foodonics’
Privilege Claim to Clawback Document (Doc. No. 59) no later than October 5, 2018. By this
same date, Foodonics shall provide the disputed document to the chambers of Judge Klindt for
in camera review.

Discovery status hearing set for Thursday, October 25, 2018 at 10:30 a.m.

The Unopposed Motion to Extend Case Management Deadlines (Doc. No. 58) is GRANTED.

Orders to enter.




                                            -2-
